DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Houston; John et al. (United States Patent Publication #US 20220094253; hereinafter Houston) in view of D'Orlando; Paul et al. (United States Patent Publication #US 20160003708; hereinafter D’Orlando) further in view of Scott; David R. et al. (United States Patent #US 4480480; hereinafater Scott).
Regarding claim 1, Houston teaches a method for determining vibrations (abstract teaches method for determining vibrations) generated by a device (par.281 teaches vibration device as device capable of generating vibrations), the method comprising:
receiving first vibration measurements from a first accelerometer coupled to the device (par.1200 teaches accelerometer wirelessly coupled to device), the first vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 1st signals) comprising a first device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators)
receiving second vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals) from a second accelerometer located within the environment and not connected to the device (par.1200 teaches 2nd accelerometer fixed in position to determine relative acceleration, meaning it is not connected and in the environment), the second vibration measurements comprising a second device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators) 
comparing the first vibration measurements and the second vibration measurements (par.1200 teaches comparing signals);
based on the comparing, estimating the first device vibration contribution (par.444 teaches estimating values);
Houston fails to teach and a first environmental vibration contribution, wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations; and a second environmental vibration contribution; and determining an operational condition of the device based on the estimating, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions.

D’Orlando does teach and a first environmental vibration contribution (par.26 teaches detecting environmental vibrations contributions),
and a second environmental vibration contribution (par.26 teaches detecting a environmental vibrations contributions; par.12 teaches detecting environment vibration trends meaning it receives more than one environmental vibration contribution measurement);
and determining an operational condition of the device (par.26 teaches determining operational condition of device) based on the estimating, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions (par.12 teaches indication of device performance being impacted through deviations from expected operations of the machine).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston to include the teachings of D’Orlando; which would provide an embodiment which can detect a fault based on environmental conditions as disclosed in (D’Orlando par.4).
Houston in view of D’Orlando fails to teach wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations;

Scott does teach wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations (col.11 ln 54-57 teaches engine vibration as environment with plurality of vibration generating devices);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando to include the teachings Scott; which would provide a device which measures the integrity of the structure moment between two point on the structure as disclosed by (Scott col. 28-29).

Regarding claim 2, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, wherein the comparing the first vibration measurements and the second vibration measurements comprises: 
determining a first amplitude of the first vibration measurements at a particular frequency and a second amplitude of the second vibration measurements at the particular frequency (Houston par.264 teaches determining 1st and 2nd amplitudes at the same particular frequency); and 
comparing the first amplitude at the particular frequency to the second amplitude at the particular frequency (Houston par.1200 teaches comparing signals).

Regarding claim 3, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 2, wherein the estimating the first device vibration contribution comprises: 
determining which of the first amplitude and the second amplitude is greater (Houston par.389 teaches determination of greater amplitude); and
provided the first amplitude is greater than the second amplitude, determining that the device is generating vibrations (Houston par.389 teaches determining the device is generating vibrations through increasing vibration levels).

Regarding claim 8, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, further comprising: 
determining alignment of the first accelerometer and the second accelerometer (Houston par.326 teaches determining alignment of vectors; which could be replaced for accelerometers); and
aligning directionality of vibration of the first accelerometer and the second accelerometer based on the alignment (Houston par.326 teaches repeated alignment directionality).

Regarding claim 9, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, further comprising: 
time synchronizing the first accelerometer and the second accelerometer (Houston par.250 teaches time synchronization).

Regarding claim 10, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 9, wherein the time synchronizing the first accelerometer and the second accelerometer comprises: 
comparing the first vibration measurements and the second vibration measurements (Houston par.1200 teaches comparing);
identifying a vibration characteristic present in both the first vibration measurements and the second vibration measurements (Houston par.465 teaches vibration characteristic in both vibration measurements using multiple sensors); and 
time synchronizing the first accelerometer and the second accelerometer using the vibration characteristic (Houston par.250 teaches time synchronization).

Regarding claim 11, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, further comprising: 
maintaining the first accelerometer and the second accelerometer in a low power standby mode when the device is not operational (D’Orlando par.26 teaches maintaining low power mode).

Regarding claim 12, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, further comprising: 
monitoring first device vibration contributions over time (Houston fig.1 & 2 teaches monitoring device vibration contributions) to detect a change in the operational condition of the device (Houston par.565 teaches detecting change).

Regarding claim 14, Houston teaches a system for determining vibrations (abstract teaches system for determining vibrations) generated by a device (par.281 teaches vibration device as device capable of generating vibrations), the system comprising: 
a first accelerometer coupled to the device (par.1200 teaches accelerometer wirelessly coupled to device), the first accelerometer configured to sense first vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 1st signals), the first vibration measurements comprising a first device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators)
a second accelerometer located within the environment and not connected to the device (par.1200 teaches 2nd accelerometer fixed in position to determine relative acceleration, meaning it is not connected and in the environment) configured to sense second vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals), the second vibration measurements comprising a second device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators) and
a computer system (par.361 teaches a computer system) comprising a memory device (par.927 teaches on or more memory) and a processor (par.354 teaches a microprocessor), the processor configured to: 
receive the first vibration measurements from the first accelerometer (par.400-401 teaches receiving vibration measurements/signals; which include 1st signals); 
receive the second vibration measurements from the second accelerometer (par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals); 
compare the first vibration measurements and the second vibration measurements (par.1200 teaches comparing signals);
estimate the first device vibration contribution based on the compare (par.444 teaches estimating values); and
Houston fails to teach and a first environmental vibration contribution, wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations; a second environmental vibration contribution; determine an operational condition of the device based on the estimate of the first device vibration contribution, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions.

D’Orlando does teach and a first environmental vibration contribution (par.26 teaches detecting environmental vibrations contributions),
a second environmental vibration contribution (par.26 teaches detecting environmental vibrations contributions; par.12 teaches detecting environment vibration trends meaning it receives more than one environmental vibration contribution measurement); 
determine an operational condition of the device (par.26 teaches determining operational condition of device) based on the estimate of the first device vibration contribution, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions (par.12 teaches indication of device performance being impacted through deviations from expected operations of the machine).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston to include the teachings of D’Orlando; which would provide an embodiment which can detect a fault based on environmental conditions as disclosed in (D’Orlando par.4).
Houston in view of D’Orlando fails to teach wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations;

Scott does teach wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations (col.11 ln 54-57 teaches engine vibration as environment with plurality of vibration generating devices);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando to include the teachings Scott; which would provide a device which measures the integrity of the structure moment between two point on the structure as disclosed by (Scott col. 28-29).

Regarding claim 15, Houston in view of D’Orlando further in view of Scott teaches the system of Claim 14, wherein the processor is further configured to: 
determine a first amplitude of the first vibration measurements at a particular frequency and a second amplitude of the second vibration measurements at the particular frequency (Houston par.264 teaches determining 1st and 2nd amplitudes at the same particular frequency); and
compare the first amplitude at the particular frequency to the second amplitude at the particular frequency (Houston par.1200 teaches comparing signals).

Regarding claim 16, Houston in view of D’Orlando further in view of Scott teaches the system of Claim 15, wherein the processor is further configured to: 
determine which of the first amplitude and the second amplitude is greater (Houston par.389 teaches determination of greater amplitude); and
determine that the device is generating vibrations provided the first amplitude is greater than the second amplitude (Houston par.389 teaches determining the device is generating vibrations through increasing vibration levels).

Claim(s) 4, 7, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of D’Orlando further in view of Scott further in view of Potyrailo; Radislav Alexandrovich et al. (United States Patent #US 10254270; hereinafter Potyrailo).
Regarding claim 4, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, wherein the estimating the first device vibration contribution comprises: 
determining the first device vibration contribution (Houston par.281 teaches determination of vibration device contributions through the transmittal of the force from the vibration actuators) using the first vibration measurements (Houston par.400-401 teaches receiving vibration measurements/signals), the second vibration measurements (Houston par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals), but fails to teach and a plurality of sensing coefficients for the first accelerometer and the second accelerometer.
Potyrailo does teach and a plurality of sensing coefficients for the first accelerometer and the second accelerometer (Potyrailo col.14 ln 56 teaches plurality of sensor coefficients).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando further in view of Scott to include the teachings Potyrailo; which would provide an improved sensing system that is responsive to a degradation value exceeding a designated degradation threshold and configured for schedule maintenance based on Potyrailo(col.4 ln 21-25).

Regarding claim 7, Houston in view of D’Orlando further in view of Scott further in view of Potyrailo teaches the method of Claim 4, wherein the determining the operational condition of the device based on the comparing comprises: 
determining the operational condition of the device (D’Orlando par.26 teaches determining operational condition of device) using the first device vibration contribution (Houston par.400-401 teaches using vibration device contribution signals/measurements).

Regarding claim 17, Houston in view of D’Orlando further in view of Scott teaches the system of Claim 14, wherein the processor is further configured to: 
determine the first device vibration contribution (Houston par.281 teaches determination of vibration device contributions through the transmittal of the force from the vibration actuators) using the first vibration measurements (Houston par.400-401 teaches receiving vibration measurements/signals), the second vibration measurements (Houston par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals), but fails to teach and a plurality of sensing coefficients for the first accelerometer and the second accelerometer.
Potyrailo does teach and a plurality of sensing coefficients for the first accelerometer and the second accelerometer (Potyrailo col.14 ln 56 teaches plurality of sensor coefficients).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando further in view of Scott to include the teachings Potyrailo; which would provide an improved sensing system that is responsive to a degradation value exceeding a designated degradation threshold and configured for schedule maintenance based on Potyrailo (col.4 ln 21-25).

Regarding claim 20, Houston teaches a method for determining vibrations (abstract teaches method for determining vibrations) generated by a device (par.281 teaches vibration device as device capable of generating vibrations), the method comprising:
receiving first vibration measurements from a first accelerometer coupled to the device (par.1200 teaches accelerometer wirelessly coupled to device), the first vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 1st signals) comprising a first device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators) and
receiving second vibration measurements (par.400-401 teaches receiving vibration measurements/signals; which include 2nd signals) from a second accelerometer located within the environment and not connected to the device (par.1200 teaches 2nd accelerometer fixed in position to determine relative acceleration, meaning it is not connected and in the environment), the second vibration measurements comprising a second device vibration contribution (par.281 teaches vibration device contributions through the transmittal of the force from the vibration actuators) and
comparing the first vibration measurements and the second vibration measurements (par.1200 teaches comparing signals);
based on the comparing, estimating the first device vibration contribution (par.444 teaches estimating values);
Houston fails to teach A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform; and a first environmental vibration contribution, wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations; and a second environmental vibration contribution; and determining an operational condition of the device based on the estimating, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions.

D’Orlando does teach and a first environmental vibration contribution (par.26 teaches detecting environmental vibrations contributions),
and a second environmental vibration contribution (par.26 teaches detecting a environmental vibrations contributions; par.12 teaches detecting environment vibration trends meaning it receives more than one environmental vibration contribution measurement);
and determining an operational condition of the device (par.26 teaches determining operational condition of device) based on the estimating, wherein the operational condition is indicative of device performance that may be impacted by device vibration contributions (par.12 teaches indication of device performance being impacted through deviations from expected operations of the machine).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston to include the teachings of D’Orlando; which would provide an embodiment which can detect a fault based on environmental conditions as disclosed in (D’Orlando par.4).

Houston in view of D’Orlando fails to teach A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform; wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations;

Scott does teach wherein the device is located within an environment comprising a plurality of devices capable of generating vibrations (col.11 ln 54-57 teaches engine vibration as environment with plurality of vibration generating devices);
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando to include the teachings Scott; which would provide a device which measures the integrity of the structure moment between two point on the structure as disclosed by (Scott col. 28-29).

Houston in view of D’Orlando further in view of Scott fails to teach A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform
Potyrailo does teach a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform (col.13 ln 65 – col. 14 ln 11 teaches a non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando further in view of Scott to include the teachings Potyrailo; which would provide an improved sensing system that is responsive to a degradation value exceeding a designated degradation threshold and configured for schedule maintenance based on Potyrailo (col.4 ln 21-25).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Houston in view of D’Orlando further in view of Scott further in view of Mian; Zahid F. et al. (United States Patent Application # US 20160207552; hereinafter Mian).
Regarding claim 13, Houston in view of D’Orlando further in view of Scott teaches the method of Claim 1, but fails to teach further comprising: receiving third vibration measurements from a third accelerometer located within the environment, such that the third vibration measurements are used to measure environmental vibrations for use in determining the operational condition of the device.
Mian does teach further comprising: 
receiving third vibration measurements from a third accelerometer located within the environment (par.34 and fig.2 disclose 4 accelerometers #44 located within environment 10), such that the third vibration measurements are used to measure environmental vibrations for use in determining the operational condition of the device (par.34-35 teaches measuring environmental vibrations; abstract disclose determining fault as operational condition).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified Houston in view of D’Orlando further in view of Scott to include the teachings Mian; which would provide a method of evaluating a railroad vehicle as disclosed by Mian(par.10).

Allowable Subject Matter
Claims 5, 6, 18 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior art does not teach or suggest, in combination with the rest of the limitation of claims 1 and 4,
“… receiving first calibration measurements from the first accelerometer and the second accelerometer while the device is not operational and only the environment is contributing vibrations; and receiving second calibration measurements from the first accelerometer and the second accelerometer while the device operates and the environment contributes same vibrations as the first calibration measurements.”

Regarding claim 6, the prior art does not teach or suggest, in combination with the rest of the limitation of claims 1 and 4,
“… wherein the first device vibration contribution comprises a first sensing coefficient multiplied by the actual device vibration contribution, the first environmental vibration contribution comprises a second sensing coefficient multiplied by the actual environmental vibration contribution, the second device vibration contribution comprises a third sensing coefficient multiplied by the actual device vibration contribution, and second environmental vibration contribution comprises a fourth sensing coefficient multiplied by the actual environmental vibration contribution.”

Regarding claim 18, the prior art does not teach or suggest, in combination with the rest of the limitation of claims 14 and 17,
“… receiving first calibration measurements from the first accelerometer and the second accelerometer while the device is not operational and only the environment is contributing vibrations; and receiving second calibration measurements from the first accelerometer and the second accelerometer while the device operates and the environment contributes same vibrations as the first calibration measurements.”

Regarding claim 19, the prior art does not teach or suggest, in combination with the rest of the limitation of claim 14 and 17,
“… wherein the first device vibration contribution comprises a first sensing coefficient multiplied by the actual device vibration contribution, the first environmental vibration contribution comprises a second sensing coefficient multiplied by the actual environmental vibration contribution, the second device vibration contribution comprises a third sensing coefficient multiplied by the actual device vibration contribution, and second environmental vibration contribution comprises a fourth sensing coefficient multiplied by the actual environmental vibration contribution; and. determine the operational condition of the device using the first device vibration contribution.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150355216 A1 Girardeau; James is a vibration sensing unit with at least one accelerometer, and a body mounted to the base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2858                                                                                                                                                                                                        
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858